DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 		 			Allowable Subject Matter
 	Claims 1-40 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 14, 27, and 40 are allowed in view of the amendment and accompanying remarks filed on 1/5/2021.
 	Claims 2-13, 15-26, and 28-39 are allowed because they depend on claims 1, 14, and 27.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to beam adjustment request: 	U.S. Pat. Application Pub. No. 2015/0131750 to Xue et al.

  	Any inquiry concerning this communication or earlier communications from the 
Examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Suhail Khan/
Primary Examiner, Art Unit 2642